ACCEPTED
                                                                                         03-15-00657-CV
                                                                                                 8340742
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                  12/22/2015 11:38:21 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-15-00657-CV

                                                                        FILED IN
                                                                 3rd COURT OF APPEALS
                                 IN THE                              AUSTIN, TEXAS
                         THIRD COURT OF APPEALS                 12/22/2015 11:38:21 AM
                              AUSTIN, TEXAS                        JEFFREY D. KYLE
                                                                         Clerk


CHRIS TRAYLOR, EXECUTIVE COMMISSIONER OF TEXAS HEALTH
 AND HUMAN SERVICES COMMISSION AND THE TEXAS HEALTH
           AND HUMAN SERVICES COMMISSION,
                     APPELLANTS

                                         V.

                                  DIANA D., et al
                                   APPELLEES


       ON APPEAL FROM THE 200TH JUDICIAL DISTRICT COURT,
        TRAVIS COUNTY, TEXAS, HON. TIM SULAK, PRESIDING


              SECOND UNOPPOSED MOTION REQUESTING
           EXTENSION OF TIME TO FILE APPELLEES’ BRIEF
     ______________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

       Come now Appellees Diana D. et al. and submit this Motion For Extension

of Time to File Appellees’ Brief as follows.

1)     Appellees’ Brief regarding the interlocutory appeal of the trial court’s grant

of a temporary injunction is due on January 4, 2015. Appellees are requesting a
thirty day extension of time to file Appellees’ Brief, which would make the brief

due on February 3, 2016.

2)    Good cause exists for allowing Appellees additional time to file their Brief.

The parties have agreed to mediate this case and the Court has previously granted

an extension of time to permit the parties to mediate the case. The parties are still

planning to mediate, however due to the holiday schedule the parties will not be

able to conduct the mediation prior to the current due date of Appellees’ brief.

Appellees request an extension of time to file their brief to avoid incurring

additional expense involved with preparation of the brief in the event that

mediation is successful. Appellants’ do not oppose this request.

3)    This motion is not sought for delay but so that justice may be served.

      Wherefore, Appellees pray that the Court grant their thirty day extension

request to file their brief to February 3, 2016, and for such other relief to which

they may be entitled.




                                         2
                               Respectfully submitted,

                               RICHARDS RODRIGUEZ & SKEITH, LLP
                               816 Congress Avenue, Suite 1200
                               Austin, Texas 78701
                               Telephone: 512-476-0005
                               Facsimile: 512-476-1513

                               By: /s/ Daniel R. Richards_____________
                                   DANIEL R. RICHARDS
                                   State Bar No. 00791520
                                   drichards@rrsfirm.com
                                   BENJAMIN H. HATHAWAY
                                   State Bar No. 09224500
                                   bhathaway@rrsfirm.com
                                   CLARK RICHARDS
                                   State Bar No. 90001613
                                   crichards@rrsfirm.com
                                   CHASE C. HAMILTON
                                   State Bar No. 24059881
                                    chamilton@rrsfirm.com

                               ATTORNEYS FOR APPELLEES


                     CERTIFICATE OF CONFERENCE

      Pursuant to Tex. App. R. 10.1(a)(5), I hereby certify that I have conferred
with counsel for Appellants and Appellants do not oppose a thirty day extension of
the deadline.

                                     /s/ Daniel R. Richards_____________
                                     DANIEL R. RICHARDS




                                        3
                        CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document has been delivered to the
following counsel of records on this, the 22nd day of December 2015 by electronic
notification and e-mail:

Kristofer S. Monson
Assistant Solicitor General
Office of the Attorney General of Texas
P.O. Box 12548, (MC 059)
Austin, Texas 78711-2548
Kristofer.monson@texasattorneygeneral.gov


                                     /s/ Daniel R. Richards_____________
                                     DANIEL R. RICHARDS




                                       4